FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                    February 23, 2011
                             FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court

    SHARON BAROS,

                Plaintiff-Appellant,
                                                           No. 10-1197
    v.                                        (D.C. No. 1:09-CV-00012-CMA-BNB)
                                                            (D. Colo.)
    ADVANTAGE LOGISTICS USA
    WEST, LLC, a Delaware corporation,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, McKAY, and HOLMES, Circuit Judges.



         In this diversity action, Sharon L. Baros appeals from the district court’s

grant of summary judgment to her former employer, Advantage Logistics USA

West, LLC, on her claim that Advantage wrongfully discharged her from its

grocery distribution center in retaliation for the exercise of her rights under the

Colorado Workers’ Compensation Act. See, e.g., Lathrop v. Entenmann’s, Inc.,


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
770 P.2d 1367, 1372-73 (Colo. App. 1989) (recognizing public-policy based

wrongful discharge claim where employer allegedly discharged employee for

pursuing workers’ compensation benefits). She contends—in the two-page

argument section of her brief to this court—that there was uncontroverted

evidence not considered by the district court that the job of Unit Picker, which

she had performed from February to November 2005, did not require any lifting

in excess of ten pounds. Aplt. Opening Br. at 10-11. As such, she asserts that

Advantage did not terminate her because the Unit Picker position’s physical

demands exceeded her physical limitations, but rather in retaliation for her receipt

of workers’ compensation benefits.

      Our jurisdiction arises under 28 U.S.C. § 1291. We review de novo the

district court’s grant of summary judgment, “applying the same standard as the

district court” under Fed. R. Civ. P. 56. Duvall v. Ga.-Pac. Consumer Prods.,

L.P., 607 F.3d 1255, 1259 (10th Cir. 2010). Under that standard, summary

judgment is proper if “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 1 In




1
       By amendment effective December 1, 2010, the summary judgment
standard previously enumerated in subsection (c) was moved to subsection
(a), and there was one word change from the previous version—genuine “issue”
became genuine “dispute.” Fed. R. Civ. P. 56 advisory committee note
(2010 Amendments). But the “standard for granting summary judgment remains
unchanged.” Id.

                                         -2-
applying this standard, “we consider the evidence in the light most favorable to

the non-moving party.” Id. (internal quotation marks omitted).

      The parties are familiar with the facts and procedural history of this case,

and we need not restate either here. See Baros v. Advantage Logistics USA West,

LLC, No. 09-cv-00012-CMA-BNB, 2010 WL 1416812, at *1-4 (D. Colo. Apr. 8,

2010). Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standard, we hold that Ms. Baros has failed to identify any

reversible error in this case. We therefore AFFIRM the district court’s judgment

for substantially the same reasons stated in its thorough order granting

Advantage’s motion for summary judgment and denying Ms. Baros’s motion for

partial summary judgment.


                                                    Entered for the Court



                                                    Jerome A. Holmes
                                                    Circuit Judge




                                         -3-